Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-QSB/A [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2005 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-26307 Lexor Holdings, Inc. (Exact name of small business issuer as specified in its charter) Florida 82-0190257 (State or other jurisdiction of incorporation or organization) (IRS Employer Identificat ion No. ) 17011 Beach Blvd., Suite 1230 Huntington Beach, CA 7 (Address of principal executive offices) (Zip Code) 714-843-5455 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15 (d) of the Exchange Act during the past 12 months (Or for such shorter period that the registrant was required to file such report (s), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ As of March 31, 2005, the Registrant had 16,270,050 Class A Non-Assessable and 9,958 Class B Assessable shares of common stock issued and outstanding. Company would cancel 10,870,000 shares of class A common stock issued to Christopher Long and Ha Nguyen, the spouse of Christopher Long, 1 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1 Financial Statements (Unaudited) Item 2. Management's Discussion and Analysis Item 3. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Security Item 3. Default Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K PART I FINANCIAL INFORMATION Item 1. Audit Review Report Financial Statements Unaudited Consolidated Balance Sheet Unaudited Consolidated Statements of Operations Unaudited Consolidated Statements of Cash Flows Notes to Unaudited Consolidated Financial Statements 2 LEXOR HOLDINGS, INC. (FORMERLY WESTERN SILVER-LEAD CORPORATION) BALANCE SHEETS (UNAUDITED) ASSETS: March 31, December 31, 2005 2004 CURRENT ASSETS: Cash $ - $ - Accounts receivable - - Inventory - - Prepaid expenses - - Total Current Assets - - Assets held for sale - 366,903 TOTAL ASSETS $ - $ - LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Liabilities held for sale $ - $ 1,752,083 Notes payable 250,000 250,000 Total Current Liabilities 250,000 2,002,083 STOCKHOLDERS' DEFICIT Class A Common stock, non-assessable, $.001 par value, 4,999,500,000 shares authorized, 16,270,500 shares outstanding 16,270 16,270 Class B Common stock, $.001 par value; 10,000 shares authorized, 9,958 shares issued and outstanding 10 10 Additional paid-in-capital 1,863,975 1,863,975 Retained deficit (2,130,255 ) (3,515,435 ) Total Stockholders' Deficit (250,000 ) (1,635,180 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ - $ 366,903 See accountants' review report and accompanying notes to the financial statements. 3 LEXOR HOLDINGS, INC. (FORMERLY WESTERN SILVER-LEAD CORPORATION) STATEMENTS OF OPERATIONS FOR THE THREE MONTH PERIOD ENDED MARCH 31, 2005 and 2004 (UNAUDITED) March 31, March 31, 2005 2004 Revenues: $ - $ - Cost of Goods Sold - - Gross Profit - - Operating Expenses: Sales and marketing General and administrative - - Total Operating Expenses - - Operating income(loss) - - Other Income (Expenses) Interest expense - - Net income before discontinued operations - - Gain on disposal of discontinued operation 1,628,144 - Income (loss) from discontinued operations (242,964 ) 37,903 NET Income $ 1,385,180 $ 37,903 Basic and diluted weighted average of shares outstanding 16,270,500 15,010,007 Basic and diluted net income (loss) per share $ 0.085 $ 0.003 See accountants' review report and accompanying notes to the financial statements. 4 LEXOR HOLDINGS, INC. (FORMERLY WESTERN SILVER-LEAD CORPORATION) STATEMENTS OF CASH FLOWS, FOR THE THREE MONTH PERIOD ENDED MARCH 31, 2005 and 2004 (UNAUDITED) March 31, March 31, 2005 2004 Cash Flows from Operating Activities: Net Income $ 1,385,180 $ 37,903 Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization - 5,931 Gain on disposal of discontinued operation (1,385,180 ) - (Increase) decrease in current assets: Accounts receivable (123,146 ) Inventory (23,397 ) - Increase (decrease) in current liabilities: Accounts payable and accrued liabilities - 106,449 Accrued payroll and expense - 22,900 Customer deposits - 153,554 Total adjustments - 142,291 Net Cash Used in Operating Activities - 180,194 Cash Flows from Investing Activities: Purchase of property and equipment - (23,117 ) Cash Flows from Financing Activities: Proceeds from notes payable - 20,117 Repayment of notes payable - (5,513 ) Cash Flows Provided by Financing Activities - 14,604 Increase in cash and cash equivalents - 171,681 Cash and cash equivalents - beginning of period - 43,313 Cash and cash equivalents - end of period $ - $ 214,994 Supplemental information: Interest paid $ 733 $ 671 Income taxes paid $ - $ - The accountants' review report accompanying notes to the financial statements. 5 Notes to Unaudited Consolidated Financial Statements 1. General Lexor Holdings, Inc. (formerly Western Silver-Lead Corporation) (the "Company") is a Florida corporation originally incorporated as an Idaho corporation on August 23, 1947. The Company was organized to explore for, acquire and develop mineral properties in the State of Idaho and the Western United States. During the past several years the Company's activities have been confined to annual assessment and maintenance work on its Idaho mineral properties and other general and administrative functions. As of September 30, 2000, no proven or probably reserves had been established at any of the company's mineral properties. On November 1, 2001, the Company entered into an Asset Purchase Agreement to transfer all of its interest in its properties to WSL, LLC, an entity controlled by its former president and director, Harry F. Magnuson, who is the father of H. James Magnuson, president and director of the Company at that time. This agreement was ratified by the Company's shareholders at a special meeting on August 16, 2002. On September 24, 2003 the parent Western Silver-Lead Corporation, an Idaho corporation, merged into the wholly-owned subsidiary Western Silver-Lead Corporation, a Florida corporation whereby each shareholder of the Idaho corporations Class A common stock, par value $0.001, received one share of common stock, par value $0.001, of the Florida corporation and each shareholder of the Idaho corporations Class B common stock, par value $0.001, received one share of Class B common stock, par value $0.001 of the Florida corporation. The merger was between the parent and the subsidiary corporation and the parent was not the surviving corporation. On September 29, 2003 the Company entered into an Agreement of Merger with Lexor, Inc, ("Lexor") a Maryland corporation. Pursuant to the Merger Agreement, the Company issued 10,867,000 shares of its Class A common stock to Lexor's shareholders in exchange for all the issued and outstanding shares of the Lexor's common stock and issued 2,250,000 shares of its common stock to consultants facilitating the merger transaction. The merger of the Company with Lexor was accounted for as a reverse acquisition under the purchase method of accounting since the shareholders of Lexor obtained control of the consolidated entity. Accordingly, the merger of the two companies will be recorded as a recapitalization of Lexor, with the Lexor being treated as the continuing entity. The historical financial statements to be presented will be those of Lexor. The continuing company has changed its fiscal year end to December 31. The Name of the Company was changed to Lexor Holdings, Inc on September 30, 2003. The Company qualifies under Regulation SB as a "small business issuer", (i.e. less than $25,000,000 in revenues; a U.S. company other than an investment company) and has 6 met the small business issuer requirements at the end of the past two consecutive fiscal years. On March 31, 2005, the Company entered into a rescission agreement with Lexor International, Inc. to terminate the agreement of Merger, whereby the Company would cance l 10,870,000 shares of class A common stock issued to Christopher Long and Ha Nguyen, the spouse of Christopher Long, and pay Christopher Long $250,000. Lexor would assume any and all liabilities associated with its pedicure spa business. The Company treated the rescission as a divestiture/discontinuance of a business. Lexor Holdings, Inc.s management has viewed the spa operations as unprofitable business and has decided to seek merger opportunities with another company. Going Concern The Company's consolidated financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, the Company has accumulated deficits of $2,130,255 at March 31, 2005. The Company's total current liabilities exceeded the total current assets by $250,000 as of March 31, 2005. In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company's ability to raise additional capital, obtain financing and to succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken various steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue on in the subsequent year. Management devoted considerable effort during the year ended December 31, 2004 towards management of liabilities and improving the operations. Management believes that the above actions will allow the Company to continue its operations through the next fiscal year. 2. Summary of Significant Accounting Policies & Realization Of Assets Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the 7 reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and cash equivalents The Company considers all liquid investments with a maturity of three months or less from the date of purchase that are readily convertible into cash to be cash equivalents. The Company maintains its cash in bank deposit accounts that may exceed federally insured limits. The company has not experienced any losses in such accounts At March 31, 2005; the Company had no cash or cash equivalents. Property & Equipment Capital assets are stated at cost. Equipment consisting of computers is carried at cost. Depreciation of equipment is provided using the straight-line method over the estimated useful lives (5-7 years) of the assets. Expenditures for maintenance and repairs are charged to expense as incurred. At March 31, 2005, the Company had no property or equipment. Long-lived assets Effective January 1, 2002, the Company adopted Statement of Financial Accounting Standards No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" ("SFAS 144"), which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes SFAS No. 121, "Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of," and the accounting and reporting provisions of APB Opinion No. 30, "Reporting the Results of Operations for a Disposal of a Segment of a Business." The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with SFAS 144. SFAS 144 requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets' carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced. Revenue Recognition Revenue Recognition Revenue is recognized when earned. The Company's revenue recognition policies are in compliance with Staff accounting bulletin (SAB) 104. Sales revenue is recognized at the date of shipment to customers when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectibility is reasonably assured. Payments 8 received before all of the relevant criteria for revenue recognition are satisfied are recorded as unearned revenue. Income taxes Deferred income tax assets and liabilities are computed annually for differences between the financial statements and tax basis of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted laws and rates applicable to the periods in which the differences are expected to affect taxable income (loss). Valuation allowance is established when necessary to reduce deferred tax assets to the amount expected to be realized. Research and Development Expenditures for software development costs and research are expensed as incurred. Such costs are required to be expensed until the point that technological feasibility is established. The period between achieving technological feasibility and the general availability of such software has been short. Consequently, costs otherwise capitalizable after technological feasibility is achieved are generally expensed because they are insignificant. Comprehensive Loss Accounting principles generally require that recognized revenue, expenses, gains and losses be included in net income. Certain statements, however, require entities to report specific changes in assets and liabilities, such as unrealized gains and losses on available-for-sale securities, as a separate component of the equity section of the balance sheet. Such items, along with net income, are components of comprehensive income. Issuance of shares for service The Company accounts for the issuance of equity instruments to acquire goods and services based on the fair value of the goods and services or the fair value of the equity instrument at the time of issuance, whichever is more reliably measurable. Fair value of financial instruments Statement of financial accounting standard No. 107, Disclosures about fair value of financial instruments, requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the statements of financial position for current assets and current liabilities qualifying, as financial instruments are a reasonable estimate of fair value. Basic and diluted net loss per share 9 Net loss per share is calculated in accordance with the Statement of financial accounting standards No. 128 (SFAS No. 128), "Earnings per share". SFAS No. 128 superseded Accounting Principles Board Opinion No.15 (APB 15). Net loss per share for all periods presented has been restated to reflect the adoption of SFAS No. 128. Basic net loss per share is based upon the weighted average number of common shares outstanding. Diluted net loss per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. 3. Notes Payable  Related Party The Notes Payable to an ex-officer consist of the following: Note 1 Due September 30, 2005 $250,000 The notes are unsecured and bear an annual interest rate of 8% on the unpaid principal balance. 4. Stockholders Equity The authorized common stock has been divided into two classes known as "Class A" and "Class B". Class A Common Stock At March 31, 2005, the Company has authorized for issue, 4,999,500,000 shares of Class A Common Stock with a par value of $0.001. Class A Common Stock issued and outstanding of 16,270,050 shares at March 31, 2005, is fully paid and non-assessable. Class B Common Stock At March 31, 2004, the Company has authorized for issue, 10,000 shares of Class B Common Stock with a par value of $0.001. Class B Common Stock issued and outstanding of 9,958 shares at March 31, 2005, is assessable, provided however, that any assessments levied upon Class B shares are considered as contributions to capital and must be repaid from net profits before dividends are declared or paid to any Class A or B shareholders. Class B capital assessments can be levied at any time by the Board of Directors at their discretion. Shareholders who fail to pay assessments levied on their Class B shares lose ownership of the shares and the shares are returned to the treasury. 5. Employee Benefit Plan 10 The 2003 Employee Benefit Plan ("the Plan") adopted by the Board of Directors on September 26, 2003, provides for the granting of either a stock award or non-qualified stock options to purchase shares of the Company's Class A Common Stock to employees, officers, directors and consultants of the Company. At December 31, 2004, the 650,000 shares of Class A Common Stock reserved for issuance under the Plan had been issued. The 2004 Employee Benefit Plan ("the Plan") adopted by the Board of Directors on April 19, 2004, provides for the granting of either a stock award or non-qualified stock options to purchase shares of the Company's Class A Common Stock to employees, officers, directors and consultants of the Company. At December 31, 2004, 1,270,000 shares had been issued out of 1,500,000 shares of Class A Common Stock reserved for issuance under the Plan. 6. Commitments Lease May 1, 2002, the Company entered into a two-year lease for warehouse/manufacturing space in Baltimore, Maryland. This lease is returned along with the termination of the Definitive agreement. 7. Basic and Diluted Net Loss Per Share Basic and diluted net loss per share for the three-month period ended March 31, 2005 and 2004 were determined by dividing net loss for the periods by the weighted average number of basic and diluted shares of common stock outstanding. Weighted average number of shares used to compute basic and diluted loss per share is the same since the effect of dilutive securities is anti-dilutive. 8. Termination of a Material Definitive Agreement On March 31, 2005, the Company entered into a Rescission Agreement with Lexor International Incorporated ("International"), a Maryland corporation, which Lexor had acquired pursuant to an Agreement and Plan of Merger, dated September 29, 2003, and Christopher Long ("Long"), the sole shareholder of International at the time of the Merger Agreement. The Rescission Agreement calls for the total rescission of the Merger Agreement and a return of 100% of the issued and outstanding equity interests of International to Long. Additionally, Long and International have agreed to surrender the 10,867,000 shares of Lexor Common Stock they received under the Merger Agreement. Each party to the Rescission Agreement will be entitled to a return of any assets which it held prior to the closing of the Merger Agreement and will be responsible for any liabilities accrued 11 on its behalf. Furthermore, the Company will issue a promissory note in the amount of $250,000 to Long, due and payable on September 30, 2005 or sixty days after the Company will have consummated a business combination with another established operating entity, whichever is earlier. This promissory note shall bear 8% interest per annum. 9. Subsequent Event On June 29, 2005 the Company entered into an agreement with Jeantex, Inc. in which. Lexor Holdings, Inc. acquired Jeantex, Inc., a California corporation and Susan Shin, an individual, in a share purchase transaction in which Lexor Holdings, Inc. has agreed to acquire 100% of the issued and outstanding equity interest of Jeantex, Inc. in exchange for 20,000,000 shares of Lexor common stock The shares of Lexor common stock to be issued shall be restricted pursuant to Rule 144. The board of directors of Lexor Holdings, Inc is still the controlling board after the Merger. The Company submitted to the Secretary of State of Florida to change its Corporate name to Jeantex Group, Inc. on July 1, 2005 and obtained its new JNTX' symbol on July 25, 2005. 12 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On March, 31, 2005, the Board of Directors of Lexor, with consent from 76.01% of the shareholders of Lexor, accepted the resignations of Christopher Long as CEO and President, Ha T. Nguyen as Corporate Secretary and Nicholas La as Treasurer of Lexor. The three outgoing officers submitted their resignations to the Board of Directors and stated that there were no disagreements with the Company on any matter relating to the Company's operations, policies or practices. On March 31, 2005, the Board of Directors of Lexor, with consent from 76.01% of the shareholders of Lexor, appointed Henry D. Fahman as Interim Chief Executive Officer, Interim Corporate Secretary and Interim Treasurer until qualified individuals can be found to fill these positions Changes in and Disagreements with Accountants on Accounting and Financial Disclosure (a)(1) Previous Independent Accountant (i) On May 1, 2005 the board of directors of the Registrant received and accepted the resignation of Kabani & Company as its independent accountants. Kabani & Company. audited the Registrant's financial statements for its fiscal year ended December 31, 2003. (ii) The audit report of Kabani & Company dated March 31, 2004) on the financial statements of the Registrant included in the Registrant's Forms-10-KSB for the years ended December 31, 2003 and 2002 contained no adverse opinion or disclaimer of opinion and was not qualified or modified as to uncertainty, audit scope, or accounting principles, except for the Company's ability to continue as a going concern. (iii) The decision to change accountants from Kabani & Company was based upon their resignation. New management has determined to engage the accounting firm of Jaspers + Hall, PC as the Registrant's new independent accountants to conduct the audit for its fiscal year ended December 31, 2004. (iv) During the audit of the Company's financial statements for the fiscal years ended December 31, 2003 and 2002 and any subsequent interim period through the date of the resignation of Kabani & Company, the Registrant's accountants did not have any disagreements with the Company on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure and there were no "reportable events" with Kabani & Company., as described in Items 304 (a) (1) (iv) and (v) of Regulation S-K, respectively. (v) The Registrant has requested that Kabani & Company furnish it with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the above statements and, if not, the respect in which it 13 does not agree. A copy of such letter, dated October 6, 2003 is filed as Exhibit 16.1 to this Form 8-K. (v) The Registrant has requested that Kabani & Company furnish it with a letter addressed to the Securities and Exchange Commission stating whether it agrees with the above statements and, if not, the respect in which it does not agree. A copy of such letter, dated October 6, 2003 is filed as Exhibit 16.1 to this Form 8-K. (a)(2) Engagement of New Independent Accountant. The Registrant's board of directors has approved the engagement of Jaspers + Hall, PC. as its independent accountant to audit the Registrant's financial statements for its fiscal year ended December 31, 2004. (a)(3) The Company has provided the former accountant with a copy of the disclosures it is making in response to this Item 4 prior to the filing of this Form 8-K and requested that the former accountant furnish a letter addressed to the Commission stating whether it agrees with the statements made by the Company and, if not, the respect in which it does not agree. Item 2. Management's Discussion and Analysis Forward Looking Information The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" from liability for forward-looking statements. Certain information included in this Form 10-QSB and other materials filed or to be filed by the Company with the Securities and Exchange Commission (as well as information included in oral statements or other written statements made or to be made by or on behalf of the Company) are forward-looking statements. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions that are not statements of historical facts. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words "believe," "expect," "anticipate," "intends," "estimates," "forecast," "project" and similar expressions identify forward-looking statements. Such forward-looking statements involve important risks and uncertainties, many of which will be beyond the control of the Company. These risks and uncertainties could significantly affect anticipated results in the future, both short-term and long-term, and accordingly, such results may differ from those expressed in forward-looking statements made by or on behalf of the Company. These risks and uncertainties include, but are not limited to, changes in external competitive market factors or in the Company's internal budgeting process which might impact trends in the Company's results of operations, 14 unanticipated working capital or other cash requirements, changes in the Company's business strategy or an inability to execute its strategy due to unanticipated change in the industries in which it operates, and various competitive factors that may prevent the Company from competing successfully in the marketplace. Although we believe that these assumptions were reasonable when made, these statements are not guarantees of future performance and are subject to certain risks and uncertainties, some of which are beyond our control, and are difficult to predict. Actual results could differ materially from those expressed in forward-looking statements. Readers are cautioned not to place undue reliance on any forward-looking statements, which reflect management's view only as of the date of this report. The Company undertakes no obligation to publicly revise these forward-looking statements to reflect subsequence events or circumstances. Readers are also encouraged to review the Company's publicly available filings with the Securities and Exchange Commission. Future Direction of the Company Following the divestiture of the pedicure spa business as of March 31, 2005, the Company has begun to investigate other business opportunities and potential transactions that may increase value for its shareholders in the future. However, there is no guarantee that such a transaction can be consummated. RISK FACTORS You should carefully consider the following risks relating to our business and our common stock, together with the other information described elsewhere in this Form 10-QSB. If any of the following risks actually occur, our business, results of operations and financial condition could be materially affected, the trading price of our common stock could decline, and you might lose all or part of your investment. * The Company has experienced losses and may not become profitable. * Competitor product introductions could reduce the Company's current market share. * The Company may not be able to manage expansion and anticipated growth effectively. 15 Results of Operations Three Months Ended March 31, 2005 Compared to Three Months Ended March 31, 2004 During the quarter ended March 31, 2005, the Company recorded a loss of $242,964 from discontinued operation. The financial statements for the quarter ended March 31, 2004 have been restated to show the discontinued operations of Lexor Internationals spa business which had a net income of $37,903. Liquidity and Capital Resources During the three-month period ended March 31, 2005, the Company used $0 for operating activities compared to $180,194 during the same period ended March 31, 2004. The Company used $0 for investing activities during the three-month period ended March 31, 2005 compared to $23,117 for the same period ended March 31, 2004. During the three-month period ended March 31, 2005, the Company generated $0 from financing activities compared to $14,604 for the three-month period ended March 31, 2004. The Company has incurred an accumulated deficit as of March 31, 2005 of $2,130,255. The Company's total liabilities exceeded the total assets by $250,000 at March 31, 2005. The future of the Company is dependent on its ability to generate cash from future acquisition of a business. There can be no assurance that the Company will be able to implement its current plan. Item 3 Controls and Procedures As of the end of the period covered by this report, under the supervision and with the participation of our management, including our principal executive/financial officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-14(c) promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Based on this evaluation, our principal executive/financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed in our Securities and Exchange Commission ("SEC") reports is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms and that the controls and procedures were effective in ensuring that information required to be 16 disclosed in our SEC reports is accumulated and communicated to our management, including our principal executive/financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. In addition, there were no changes in our internal controls or in other factors that could materially affect these controls subsequent to the Evaluation Date. We have not identified any significant deficiencies or material weaknesses in our internal controls, and therefore there were no corrective actions taken. PART II. OTHER INFORMATION Item 1. Legal Proceedings As of March 31, 2005,there were no legal proceedings pending against the Company and the Company was unaware of any such proceedings contemplated against it. Item 2. Changes in Security None Item 3. Default Upon Senior Securities None Item 4. Submission of Matters to a Vote of Security Holders None Item 5. Other Information None Item 6. Exhibits and Reports on Form 8-K (A) Exhibits Index to Exhibits. Exhibit No. Description 31.1 Rule 13a-14a/15d-14(a) Certification of Chief Executive/Financial Officer. 32.1 Section 1350 Certification of Chief Executive/Financial Officer. 17 (B) Forms 8-K filed. Form 8-K filed on April 11, 2005: 1 . Rescission Agreement with Lexor International, Inc. 2 . Resignation of Ha T. Nguyen as treasurer and Director. 2 . Resignation of Nicholas La as Corporate Secretary. 3 . Resignation of Christopher Long as President and Director. 4 . Appointment of Henry Fahman as Interim President, Interim Chief Executive Officer, Interim Treasurer, and Interim Chief Financial Officer. Form 8-K filed on May 09, 2005: 1. Changes in Registrant's Certifying Accountants. Item 4.01. Changes in Registrant's Certifying Accountant (a) Previous independent accountants (i) Effective April 25, 2005, Lexor Holdings, Inc. ("Registrant", "Lexor" or the "Company"), confirmed with its auditors, Kabani and Company, Inc. ("Kabani"), that the firm would no longer be representing the Registrant as its accountants. As of that date, Kabani informed the Registrant that Kabani would not stand for re-election as the Registrant's accountants. (ii) Kabani last reported on Registrant's financial statements as of March 31, 2004 (for the fiscal year ended December 31, 2003). Registrant's financial statements for the past two years, as audited by Kabani, included independent auditor's reports containing explanatory paragraphs describing the uncertainty as to the Company's ability to continue as a going concern. (iii) The change of independent accountants was ratified by the Board of Directors of Registrant on April 28, 2005. (iv) During Registrant's two most recent fiscal years and the subsequent interim period through April 28, 2005, there were no disagreements with Kabani on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved, to Kabani's satisfaction, would have caused it to make reference to the subject matter of the disagreement in connection with its report. However, Kabani's reports on the Company's consolidated financial statements contained an explanatory paragraph describing the uncertainty as to the Company's ability to continue as a going concern. (v) During the two most recent fiscal year and the subsequent interim period through April 28, 2005, there have been no reportable events (as defined in Regulation S-K Item 304(a)(1)(v)). 18 (a) During the previous two fiscal years and the subsequent interim period through April 28, 2005, Kabani did not advise Registrant that the internal controls necessary for the registrant to develop reliable financial statements do not exist. (b) During the previous two fiscal years and the subsequent interim period through April 28, 2005, Kabani did not advise Registrant that any information had come to their attention which had led them to no longer be able to rely on management's representation, or that had made Kabani unwilling to be associated with the financial statements prepared by management. (c) During the previous two fiscal years and the subsequent interim period through April 28, 2005, Kabani did not advise Registrant that the scope of any audit needed to be expanded significantly and that more investigation was necessary. (d) During the previous two fiscal years and the subsequent interim period through April 28, 2005, Kabani did not advise Registrant that there was any information which the accountants concluded would materially impact the fairness and reliability of either (i) a previously issued audit report or the underlying financial statements, or (ii) the financial statements issued or to be issued covering the fiscal period(s) subsequent to the date of the most recent financial statements covered by an audit report (including information that, unless resolved to the accountant's satisfaction, would prevent it from rendering an unqualified audit report on those financial statements. (vi) The Registrant has requested that Kabani furnish it with a letter addressed to the SEC stating whether or not it agrees with the above statements. A copy of such letter, dated April 28, 2005, is filed as Exhibit 16.1 to this Form 8-K. (b) New independent accountants The Registrant has engaged Jaspers + Hall, PC ("Jaspers") as its new independent accountant on April 28, 2005. Prior to April 28, 2005 the Registrant had not consulted with Jaspers regarding (i) the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Registrant's consolidated financial statements, and no written report or oral advice was provided to the Registrant by Jaspers concluding there was an important factor to be considered by the Registrant in reaching a decision as to an accounting, auditing or financial reporting issue; or (ii) any matter that was either the subject of a disagreement, as that term is defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions to Item 304 of Regulation S-K, or a reportable event, as that term is defined in Item 304(a)(1)(iv) of Regulation S-K. 19 SIGNATURES Pursuant to the requirements of Section 13 or 15(b) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LEXOR HOLDINGS, INC. (Registrant) Date: August 29, 2008 By: /s/ Henry D. Fahman Henry D. Fahman, Principal Executive/Financial Officer 20
